Title: To James Madison from Sylvanus Bourne, 20 September 1808
From: Bourne, Sylvanus
To: Madison, James



Sir.
Amn Consulate Amsterdam Sepr. 20 1808

I herewith transmit to you (via Hamburg) a letter recd. from our Consul at Antwerp with the Leyden Gazettes up to this date, & I beg leave here to mention that as on the result of my late application to Govt. for Some Small Compensation in aid of my expences during the present Stagnation of trade will depend my decision of breaking up house keeping or not.  The 1st. of next May I Shall esteem it a Special favr. to have the honor of your reply thereon prior to that time & remain With the highest Respect Sir Yr Obedt. Servt.

S Bourne

